         Case 1:20-cv-00020-TJC Document 16 Filed 09/21/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 MARY M. HEWITT,                                    CV 20-20-BLG-TJC
                     Plaintiff,
                                                    ORDER
 vs.

 ANDREW SAUL, Commissioner of
 Social Security,

                      Defendant.

       Defendant has filed a status report indicating the Social Security

Administration’s Office of Appellate Operations has not yet been able to complete

the certified administrative record in this case. (Doc. 15.) Accordingly,

       IT IS ORDERED that these proceedings will remain STAYED. The

Defendant shall file a status report on or before October 13, 2020, advising of the

status of the preparation of the certified transcript of the record. Upon filing a

transcript of the record, proceedings will resume pursuant to L.R. 78.2.

       DATED this 21st day of September, 2020.

                                        _______________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge
